Citation Nr: 9927920	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1987 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the veteran's claims 
for service connection for arthritis of the lumbar spine and 
an increased evaluation for lumbosacral strain.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  There is no competent medical evidence that the veteran's 
arthritis first occurred during his period of active service 
or within one year thereafter.

3.  The veteran's service-connected lumbosacral strain is 
productive of no more than slight limitation of motion and 
characteristic pain on motion.


CONCLUSIONS OF LAW

1.  The veteran's arthritis of the lumbar spine was not 
incurred or aggravated during service or within the 
applicable presumptive period.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran served on active duty from September 1987 to June 
1990.  The first documentation in service medical records of 
an episode involving the lower back was in May 1988 when the 
veteran reported lower back pain radiating into his left leg 
when twisting.  On examination, there was no deformity or 
discoloration and no spasms seen or felt.  The veteran stated 
that the pain was induced by exercise.  The vertebrae were in 
line without point tenderness or deviation.  In March 1989, 
the veteran complained of low back pain after lifting heavy 
items while on KP duty.  On examination, he had a normal 
gait, and no edema, discoloration or deformity of the lower 
back.  He had some pain on range of motion testing.  The 
assessment was possible back strain.  The next report of back 
pain was in November 1989 when the veteran complained of low 
back strain after carrying chains for a tow truck.  He had 
muscle tightness in the lumbar region and pain with motion.  
He was diagnosed with possible muscle strain.  Later that 
month he reported continued pain, and had decreased range of 
motion, slight tenderness, and paraspinal muscle spasm of the 
lower back.  An X-ray showed no significant abnormality.  
There are no further reports of low back problems.  At his 
separation examination in March 1990, there were no spinal 
abnormalities noted.

Approximately one month after discharge from service, in July 
1990, a VA examination was performed.  The diagnosis was 
chronic lumbosacral pain, with minimal to moderate findings, 
including some limitation of motion, some decrease of muscle 
strength and tenderness to palpation, but no spasm.  It was 
noted that subjective symptoms were out of proportion to 
objective findings.  X-rays taken the same day showed minimal 
disc space narrowing at L4-L5.  Otherwise the lumbosacral 
spine was normal.

In October 1990, the veteran was granted service connection 
for a low back condition.  Evaluation was assigned at 10 
percent under either Diagnostic Code 5295 for lumbosacral 
strain or Diagnostic Code 5292 for limitation of motion of 
the lumbar spine.

There are no medical records in the claims file, and the 
veteran has reported no treatment, from the date of the VA 
examination until December 1995, shortly after the veteran 
experienced an injury.  At that time, he reportedly sought 
treatment from Dr. John Guarnaschelli, and also from a 
chiropractor, Dr. Marcel Quinones, D.C.  He was referred for 
an MRI by Dr. Quinones.  The impression was diffuse 
degenerative changes in the low thoracic and lumbar disc 
spaces with some disc space bulging and small central 
protrusion at L4-L5.  There were no soft disc herniation or 
lateralizing defects.  There is no record of any follow-up 
treatment after the MRI was performed.

In May 1996, the veteran sought treatment with Dr. David P. 
Rouben, of River City Orthopaedic Surgeons.  At the initial 
evaluation, the veteran reported having been involved in a 
motor vehicle accident in April 1996.  He had been working up 
to the time of the accident.  The veteran was observed to 
walk favoring his left side, moving in a guarded fashion.  He 
indicated pain was on the left side of his body, with a 
little discomfort down his right leg as well.  He had good 
reflexes to the lower extremities.  Dr. Rouben treated the 
veteran over the next several months with cortical injections 
and physical therapy.  A diagnostic discography of the L4-L5 
and L3-L4 levels was performed in August 1996, revealing that 
the veteran's typical and usual pain was reproduced on disc 
injections at those levels.  There was no evidence of disc 
herniation.  A CT scan performed in August 1996 did not show 
abnormalities at the L3-L4 level, but did reveal slight 
posterior extension of the disk at the L4-L5 level.  The 
general diagnosis at this time was disc disease.  Eventually, 
it was decided that a spinal fusion should be performed, and 
this was done in January 1997.  Reports of post-surgical 
follow-up appointments indicate that the veteran was 
achieving a satisfactory recovery.  In an April 1997 visit, 
it was noted the veteran had recently fallen down some steps 
and sustained injuries to his low back and left paraspinous 
musculature.  There was no radicular symptomatology, but 
there was a little focal pain over the graft retrieval site 
and the left paraspinous musculature.  In July 1997, because 
the veteran was reporting three areas of focal pain, Dr. 
Rouben referred him for a root sleeve injection to determine 
the exact source of the pain.  This procedure isolated the 
pain to be located at the left L-3 nerve root.  Another MRI 
was performed in August 1997, which showed no evidence of any 
recurrent disc herniation, spinal stenosis or other 
abnormalities other than those existing due to surgery.  In 
September 1997, it was noted that the veteran had achieved 
his maximum medical benefit and could return to work with 
some restrictions on physical activity.

A VA examination was performed in February 1998 without 
review of the claims file.  The history of injury according 
to the veteran is described.  The veteran had subjective pain 
on range of motion testing.  His strength was normal and 
equal in the lower extremities, but with pain in the left 
lower back.  He had decreased sensation in the left lower 
extremity.  The diagnosis was history of lumbar strain and 
herniated disc at L4-L5, status post fusion of the 
lumbosacral spine, although this latter diagnosis was 
apparently made solely by history provided by the veteran as 
no clinical records or studies were reviewed.

The claims file also contains a July 1998 opinion of Dr. 
Marcel Quinones, D.C.  Dr. Quinones states that the veteran's 
history of spinal injuries started in May 1988 during 
training, and that he had a subsequent injury in 1989.  X-
rays taken in December 1995 showed significant disc 
degeneration.  It was Dr. Quinones' opinion that, based on 
the amount of disc degeneration apparent in December 1995 and 
the fact that there was report that the veteran had already 
been experiencing radiation of pain down the left leg, it was 
the initial injury to the low back that injured the disc and 
not the more recent injury in December 1995.

The file also contains several private clinical records dated 
from August 1991 to April 1998, apparently originating from 
the veteran's family physician.  Although there are several 
entries in the early 1990's, there is no mention of back 
problems until a notation in December 1996 of the veteran's 
scheduled back surgery.

A second VA examination was performed in January 1999.  He 
could forward flex to approximately 30 degrees, backward 
extend to 5 degrees, and left and right lateral bend to 30 
degrees, and left and right lateral rotate to 20 degrees.  
There was no tenderness or spasm.  The veteran had full 
strength of the quadriceps, hamstrings, gastrocs, tibialis 
anterior, extensor hallucis longus, bilaterally, however 
maximum muscle effort on the left side did cause an increase 
in low back pain.  Deep tendon reflexes were brisk and 
symmetric.  After review of the claims file, the examiner 
stated that at the time of the July 1990 VA examination the 
patient's complaints were without any neurological symptoms 
or significant physical examination findings.  He could not 
find any evidence to attribute the veteran's current 
condition to the inservice muscle strains.  Given that the 
veteran was in good condition at discharge, the present 
condition was more likely related to the traumas suffered in 
December 1995 and April 1996.

The veteran had a personal hearing in July 1998.  He 
testified that during service he was moving 300 to 400 pound 
slabs when he hurt his back.  The following day during 
physical training he felt something snap in his spine, and it 
was very painful.  He was treated with Motrin and Tylenol and 
application of ice.  He had subsequent episodes in service 
when his back bothered him when he did any exercise or heavy 
lifting.  He had an X-ray in service, but no other studies, 
and was not sent to the hospital.  He testified as to his 
current condition, which he described as a headache in his 
lower back, causing a whole body ache, with numbness down the 
left side, and periodic pains like needles being stuck into 
his low back.  He had numbness in the left leg.  He could not 
walk for long periods, especially on concrete.  His doctor 
had imposed restrictions on bending and lifting.  He stated 
that he spoke with his private physician after he got out of 
the service and told him about his back pain and that he was 
told that until the symptoms were so severe that they 
warranted surgery, there was not much that could be done.  
After service, the symptoms were mild and then increased and 
he began to have tingling in his foot and sharp, stabbing 
pains in his low back.

B.  Legal Analysis

1.  Service connection for arthritis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection for arthritis 
may be presumed if the presence of arthritis to a compensable 
degree is established by medical evidence within a one-year 
period after separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  As a preliminary matter, the Board 
finds that the veteran's claim for service connection for 
arthritis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), based upon the July 1998 opinion of the 
chiropractor described above.  The Board is further satisfied 
that the RO has fulfilled its duty to assist the veteran in 
obtaining information pertinent to his claim.  

The key issue in the determination of whether the veteran's 
arthritis was service-incurred is the medical etiology of 
that arthritis.  Medical evidence is necessary to show any 
linkage between the arthritis and an incident of service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  There was no medical evidence of any arthritis 
during service or within the applicable one-year presumptive 
period.  Nor was arthritis present in July 1990.  The first 
medical evidence of disc disease is from a December 1995 MRI 
performed shortly after the veteran suffered an injury.  The 
veteran's chiropractor opines that the amount of degeneration 
in December 1995 was significant and could not have been 
caused by the immediately precedent injury.  However, his 
reasoning for the conclusion that therefore the arthritis 
originated in service is not readily apparent.  There is an 
over five-year gap between the first evidence of arthritis 
and the period of active service.  The notion that arthritis 
must have occurred during service is a hypothesis at best and 
does not constitute solid medical evidence of service 
incurrence.  There was no diagnosis of arthritis or disc 
disease at the time of the July 1990 VA examination.  The 
veteran did not seek treatment for back problems until 
December 1995.  Moreover, the recent opinion of the VA 
medical examiner, based on review of the veteran's entire 
medical history, was that in July 1990, the veteran was 
without any neurological symptoms or significant physical 
examination findings.  Thus, the vast weight of the evidence 
is that the veteran developed disc disease at some later 
period, likely around the time that he experienced two 
significant injuries in December 1995 and April 1996.  As 
there is not an approximate balance of evidence, the benefit 
of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  
The Board concludes that service incurrence of the veteran's 
arthritis has not been demonstrated.


2.  Increased evaluation for lumbosacral strain

The veteran contends that the evaluation assigned for his 
lumbosacral strain should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

The veteran's disability of lumbosacral strain with 
limitation of motion is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, which provides for a rating of 20 percent if 
moderate and 10 percent if slight.  The disability may also 
be evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295 for lumbosacral strain, which provides for a 20 percent 
rating if involving muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position; and a 10 percent rating if involving characteristic 
pain on motion.

As noted by the veteran's representative during the July 1998 
hearing, the veteran's symptomatology arising from his 
lumbosacral strain and his disc disease are intertwined.  
Thus, it is difficult to discern to what extent the veteran 
experiences pain due to the service-connected disability.  
However, there is significant evidence in the record that the 
majority of the veteran's symptoms arise from problems with 
the disc and nerve root at the L3 level.  There is no 
evidence that this was caused by the inservice muscle 
strains, given that there were no abnormalities noted at that 
level in the X-ray performed in service and in July 1990.  
The VA examiner who evaluated the veteran in January 1999 
stated that there were no neurological findings in 1990.  It 
appears to be the view of the veteran's physician, Dr. 
Rouben, that the veteran's pain is neurologically based.  
Thus, the inservice muscle strains are not the cause of the 
veteran's present symptoms, and a higher evaluation for the 
veteran's symptoms is not warranted.  As the Board finds the 
veteran's limitation of function is due to nonservice-
connected disc disease, and not to lumbosacral strain, a 
higher evaluation pursuant to 38 C.F.R. § 4.40 is not 
warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).


ORDER

1.  The claim for service connection for arthritis of the 
lumbar spine is denied.

2.  The claim for an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

